Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the present application, in Claim 10 the phrases “means for moving at least one of the punch and the female die” and “means for cooling the tool” have been interpreted under 112(f) as means plus function limitations with the corresponding structure in the disclosure and functional equivalents.  The phrases invoke 112(f) because each phrase recites the term “means” and a function, e.g., moving the 

Claim Objections
Claim 17 is objected to because of the following informalities: the comma in “wherein the outer female die part, is horizontally movable” appears to be a typo and should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim fails to recite a transitional phrase which renders the claim indefinite because it is unclear if the claim is consisting of, essentially consisting of or comprising the steps recited.  For the purposes of examination, the claim will be interpreted as comprising the steps.  Further, the claim recites “the parting surface is in contact with the tool at least temporarily one of during or after the processing of the semifinished product to produce the component, and in at least one section” which renders the claim indefinite because it is not clear what the phrase “in at least one 
Regarding claim 2, the claim recites “the semifinished product is prepared from a hardenable steel material, which is subjected to heat treatment in at least one region in the form of a shaped blank” which renders the claim indefinite because it is not clear what is in the form of a shaped blank, e.g., the semifinished product, the hardenable steel material or the heat treatment.  For the purposes of examination, the phrase will be interpreted as the semifinished product is in the form of a shaped blank.  Claims 7-9 depend from claim 2 and fail to clarify the indefinite language.
Regarding claim 3, the claim recites “at least the geometry of the preform or individual preform regions differ, at least in one region, from the geometry of the component or of individual component regions” which renders the claim indefinite because it is not clear what individual preform regions or individual component regions are referring to, e.g., the regions of an individual preform or component or the individual regions of a preform or component.  For the purposes of examination, the phrase will be interpreted as the individual regions of a preform or component.  Claims 4-6 depend from claim 3 and fail to clarify the indefinite language.
Regarding claim 4, the claim recites “the preform has a bottom region, a bottom-body transition region and a body region” which renders the claim indefinite because claim 4 depends from claim 3 which already recites a preform having these regions.  For the purposes of examination, this phrase will be interpreted as “the preform having said bottom region, said bottom-body transition region and said body region.”  This claim also recites “the punch acts to exert pressure, at least in one section on the parting surface of the body region, along the longitudinal extent of the component to be produced” which renders the claim indefinite because it is not clear if the punch is exerting pressure on at least one section of the parting surface or if the punch is exerting pressure on at least one section of the punch or 
Regarding claim 5, the claim recites “the preform has a bottom region, a bottom-body transition region, a body region, a body-flange transition region and a flange region” which renders the claim indefinite because claim 5 depends from claim which already recites the preform having bottom and body regions.  For the purposes of examination, this phrase will be interpreted as “the preform having said bottom region, a bottom-body transition region, said body region, a body-flange transition region and a flange region.“ The claim also recites “at least the female die and the punch acts to exert pressure, at least in one section, on the parting surface of the flange region along the longitudinal extent of the component to be produced” which renders the claim indefinite because it is not clear what the phrase “at least in one section” is referring to, e.g., at least in one section of the die and punch or the parting surface or the longitudinal extent.  For the purposes of examination, this phrase will be interpreted as at least in one section of the parting surface.  Claim 6 depends from claim 5 and fails to clarify the indefinite language.
Regarding claim 6, the claim recites “a punch consisting of a plurality of sub-punches is used” which renders the claim indefinite because claim 6 depends from claim 5 which recites a punch, so it is unclear if a new punch is being introduced or if the previously referred to punch has sub-punches.  For the purposes of examination, this phrase will be interpreted as “said punch consists of a plurality of sub-punches.”
Regarding claim 7, the claim recites “the component produced is hardened, at least in one region, through contact with the hardening tool by closing the tool” which renders the claim indefinite because it is not clear what tool is the “hardening tool” as the tool, e.g., a new hardening tool or if the 
Regarding claim 8, the claim recites “the tool has at least a movable female die region and a leading punch, which, after the placing of the heated shaped blank in the tool, fixes the shaped blank, together with the punch, with a clamping action” which renders the claim indefinite because it is not clear if the movable female die region and the leading punch are fixes the shaped blank or if on the leading punch fixes the shaped blank and further it is not clear if the blank is fixed together with the punch or if the punch is working together with the leading punch to fix the blank. For the purposes of examination, this phrase will be interpreted as the leading punch fixes the blank and the leading punch works together with the punch to fix the blank.  Claim 9 depends from claim 8 and fails to clarify the indefinite language.
Regarding claim 10, the claim recites “[a] tool for hardening as part of a process line for producing a component having a bottom region consisting of a semifinished product, which consists of a plastically deformable material, wherein the semifinished product has a longitudinal extent and a transverse extent having a circumferential edge contour having a parting surface, having a female die and having a punch” which renders the claim indefinite because it is not clear if phrase “consisting of” is the transition phrase or if it is describing the bottom region of the component.  Further, it is not clear if the tool is producing a component that is a semifinished product or if the tool produces the component 
Claim 10 also recites “having optional means for cooling the tool” which renders the claim indefinite because it is not clear if the means for cooling the tool is required or not due to the term “optional.”  For the purposes of examination, this claim will be interpreted as not requiring the means for cooling.  The claim further recites “wherein the parting surface is in contact with the tool at least temporarily, at least one of during and after the processing of the semifinished product to produce the component” which renders the claim indefinite because the claim recites both an apparatus and a method of using the apparatus in a single claim.  For the purposes of examination, this phrase will be read as a function or capability of the apparatus, e.g., wherein the tool is configured such that during or after the processing of the semifinished product to produce the component the parting surface contacts the tool at least temporarily.  Claims 11-17 and 19 depend from claim 10 and fail to clarify the indefinite language.
Regarding claim 11
Regarding claim 14, the claim recites “the tool has a substantially vertically movable female die region” which renders the claim indefinite because it is not clear what is required for “substantially vertical,” i.e., does it have to be vertical movement or would diagonal movement with any vertical component be substantially vertical.  For the purposes of examination, this phrase will be interpreted as movement with any vertical component is substantially vertical.
Regarding claim 19, the claim recites “[t]he tool of claim 10 further comprising at least one of a bottom-body transition region, a body region, a body-flange transition region and, a flange region” which renders the claim indefinite because it is not clear which component has these features, e.g., the semifinished product or the entire tool or a component in the tool such as the die.  For the purposes of examination, this claim will be interpreted as the entire tool has these regions.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0376534 A1 to Otsuka First Embodiment.
Regarding claim 1, Otsuka First Embodiment teaches a method for producing a component having a bottom region (Fig. 1; Abstract), wherein a semifinished product 301 made of a plastically 
Regarding claim 2, Otsuka First Embodiment teaches the method as claimed in claim 1 (Figs. 7A-D), wherein the semifinished product 301 is prepared from a hardenable steel material (Para. [0100]; the product is made from steel), which is subjected to heat treatment in at least one region in the form of a shaped blank (Paras. [0107]-[0108]), wherein, the shaped blank is heated above an Ac1 temperature (Paras. [0107]-[0108]), formed in at least one stage and hardened, at least in one region, by cooling (Paras. [0109] and [0117]). 
Regarding claim 3, Otsuka First Embodiment teaches the method as claimed in claim 1 (Figs. 7A-D) wherein the semifinished product 301 is cold-formed to give a preform having a bottom region, a transition region, a body region (Paras. [0101]-[0104]; Fig. 6; Fig. 6 shows the semifinished product has bottom, transition and body regions and Para. [0101] states the preform may be formed through cold working), wherein at least the geometry of the preform or individual preform regions differ, at least in one region, from the geometry of the component or of individual component regions (Figs. 2 and 6 show the difference between the preform and the final product).
Regarding claim 4, Otsuka First Embodiment teaches the method as claimed in claim 3 (Figs. 7A-D) wherein the preform 301 has a bottom region, a bottom-body transition region and a body region 
Regarding claim 5, Otsuka First Embodiment teaches the method as claimed in claim 3 (Figs. 7A-D) wherein the preform has a bottom region, a bottom-body transition region, a body region, a body-flange transition region and a flange region (Fig. 6 shows the preform with these features), the preform is heated in a furnace, to at least Ac1 temperature (Para. [0108]), the heated preform is placed in an open tool (Para. [0109])), said tool being actively cooled (Para. [0117]) and comprising at least one female die 12, 13 and one punch 16, 17, 19 (Figs. 7A-D; Paras. [0110]-[0116]), and the sheet-metal component produced is hardened, at least in one region, through contact with the tool by closing the tool (Figs. 7A-D; Paras. [0117]-[0124]), wherein at least the female die and the punch acts to exert pressure, at least in one section, on the parting surface of the flange region along the longitudinal extent of the component to be produced (Fig. 7B show die and punch exerting pressure on the parting surface).
Regarding claim 6, Otsuka First Embodiment teaches the method as claimed in claim 5 (Figs. 7A-D) wherein a punch consisting of a plurality of sub-punches is used 16, 17, 21 (Figs. 7A-D; Paras. [0110]-[0116]; it is noted that the cam dies 21 may be considered as part of the punch or die in the Otsuka First Embodiment), wherein, when the tool is closed, contact is established between a first sub-punch 16 and the bottom region, the bottom-body transition region and the body region in a first step (Figs. 7B-D show the plate 16 contacting the bottom, transition and body regions of the preform, i.e., the top, curve 
Regarding claim 7, Otsuka First Embodiment teaches the method as claimed in claim 2 (Figs. 7A-D) wherein the shaped blank 301 is heated in a furnace, to at least Ac1 temperature (Para. [0108]), after heating the shaped blank is placed in an open tool (Para. [0109]), said tool being actively cooled (Para. [0117]; the components of the tool are cooled by circulating water inside the components) and comprising at least one female die 12, 13, 21 and a punch 16, 17, 19 (Figs. 7A-D; Paras. [0110]-[0116]; it is noted that the cam dies 21 may be considered as part of the die or punch), the shaped blank being formed in at least one stage by shutting the tool (Figs. 7A-D), and the component produced is hardened, at least in one region, through contact with the hardening tool by closing the tool (Para. [0124]), wherein at least one of the punch and the female die acts to exert pressure, at least in one section, on the parting surface of the body region along the longitudinal extent of the component to be produced (Fig. 7B shows the die exerting pressure on the parting surface).
Regarding claim 8, Otsuka First Embodiment teaches the method as claimed in claim 7 (Figs. 7A-D) wherein the tool has at least a movable female die region 21 and a leading punch 19 (Figs. 7A-D; Paras. [0110]-[0116]), which, after the placing of the heated shaped blank in the tool, fixes the shaped blank, together with the punch, with a clamping action, at least in the bottom region to be formed, until the tool is closed (Figs. 7B-C show the leading punch 19 holding the bottom region of the blank in place while the tool is closed).
Regarding claim 18, Otsuka First Embodiment teaches the method as claimed in claim 1 (Figs. 7A-D) wherein the semifinished product 301 is first of all cold-formed into a preform (Para. [0101]; “cold working (cold pressing) can be performed” on the base steel sheet to form the preformed article 301), the preform is subjected to heat treatment in at least one region, wherein the preform is heated above .
Claims 10-12 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otsuka Second Embodiment.
Regarding claim 10, Otsuka Second Embodiment teaches a tool 10 for hardening (Figs. 9A-E) as part of a process line for producing a component having a bottom region consisting of a semifinished product, which consists of a plastically deformable material (Paras. [0106]-[0109]), wherein the semifinished product has a longitudinal extent and a transverse extent having a circumferential edge contour having a parting surface (Figs. 1 and 6; the part has a longitudinal extent, as shown in Fig. 1, and Fig. 6 shows the transverse extent has a parting surface), having a female die 61, 63, 64 and having a punch 50, 51 (Figs. 9A-E; Paras. [0110]-[0116]), having means for moving at least one of the punch and the female die (Figs. 7A-D show means for moving both the punch and the die), having optional means for cooling the tool (Para. [0139]; the tool is cooled by circulating water) wherein the parting surface is in contact with the tool at least temporarily, at least one of during and after the processing of the semifinished product to produce the component (Figs. 9B-D shows the parting surface in contact with the tool).
Regarding claim 11, Otsuka Second Embodiment teaches the tool as claimed in claim 10 (Figs. 9A-E) wherein at least one of the female die 61, 63, 64 and the punch 50, 51 is configured in such a way that, at least in one section it acts to exert pressure on the parting surface of the bottom region along the longitudinal extent of the component to be produced (Figs. 9B-D show that the tool is configured to exert pressure on the parting surface).
Regarding claim 12, Otsuka Second Embodiment teaches the tool as claimed in claim 11 (Figs. 9A-E) wherein at least one of the punch has a shoulder region for acting on the parting surface of the body region (Figs. 9A-E; the punch 50, 51 have shoulders that acts on the parting surface by both 
Regarding claim 19, Otsuka Second Embodiment teaches the tool of claim 10 (Figs. 9A-E), further comprising at least one of a bottom-body transition region, a body region, a body-flange transition region and, a flange region (Figs. 9A-E show that the tool has these regions as shown in the shape of the die part 61 which shows the shape of these regions when the tool is in a closed position, as shown in Fig. 9D).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka First Embodiment in view of US 2011/0165431 A1 to Inoue.
Regarding claim 9, Otsuka First Embodiment teaches the method as claimed in claim 8 (Figs. 7A-D).
However, Otsuka First Embodiment fails to explicitly teach the tool has at least one heatable hold-down device, which, after the placing of the heated shaped blank in the tool, is lowered in a spaced manner in order to guide the shaped blank one of before and after the moving together of the movable female die region and the punch.
Inoue teaches a method for forming a component with a tool having a punch 53 and die 51, 52 (Abstract, Fig. 1) wherein the tool has heatable components (Para. [0039]; the components of the tool may be heated with heating means).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the components of Otsuka First Embodiment to be heatable as taught by Inoue as it is desirable for the shaping process to happen while the component is heated and before it is cooled by contact with the components of the tools (Otsuka, Para. [0124]) and providing heatable tool components allows for the semifinished product to remain heated while the tool is closed to shape the finished product prior to cooling.
It is noted that modifying the components of Otsuka First Embodiment to be heatable results in a process in which after the placing of the heated shaped blank in the tool, the heatable hold-down device is lowered in a spaced manner in order to guide the shaped blank one of before and after the moving together of the movable female die region and the punch (Figs. 7A-D as modified Otsuka First Embodiment includes a hold-down device that is heatable).
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka Second Embodiment in view of Inoue.
Regarding claim 13, Otsuka Second Embodiment teaches the tool as claimed in claim 12 (Figs. 9A-E).
Otsuka Second Embodiment fails to explicitly teach wherein the tool has at least one heatable hold-down device.
Inoue teaches a method for forming a component with a tool having a punch 53 and die 51, 52 (Abstract, Fig. 1) wherein the tool has heatable components (Para. [0039]; the components of the tool may be heated with heating means).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the components of Otsuka Second Embodiment to be heatable as taught by Inoue as it is desirable for the shaping process to happen while the component is heated and before it is cooled by contact with the components of the tools (Otsuka, Para. [0124]) and providing heatable tool components allows for the semifinished product to remain heated while the tool is closed to shape the finished product prior to cooling.
It is noted that modifying the components of Otsuka Second Embodiment to be heatable results in the hold-down device being heatable.
Regarding claim 14, modified Otsuka Second Embodiment teaches the tool as claimed in claim 13 (Figs. 9A-E), wherein the tool has a substantially vertically movable female die region 64 (Figs. 9A-E show the die parts 64 moving vertically).
Regarding claim 15, modified Otsuka Second Embodiment teaches the tool as claimed in claim 14 (Figs. 9A-E), wherein the punch consists of a plurality of sub-punches 50, 51 (Figs. 9A-E show that the punch includes sub punches 50 and two 51 components).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka Second Embodiment in view of Inoue in further view of Otsuka First Embodiment.
Regarding claim 16, modified Otsuka Second Embodiment teaches the tool as claimed in claim 15 (Figs. 91-E). 
Otsuka Second Embodiment fails to explicitly teach wherein the punch is coupled to a punch holder, wherein the punch is arranged in such a way that it can be moved toward and away from the punch holder in a working direction.
Otsuka First Embodiment teaches a tool for forming a component (Figs. 7A-D) wherein the punch 19 is coupled to a punch holder 16, wherein the punch 19 is arranged in such a way that it can be moved toward and away from the punch holder 16 in a working direction (Figs. 7A-D; Para. [0112]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the tool of Otsuka Second Embodiment to include a punch holder as taught by Otsuka First Embodiment so that the punch components being moved can be supported and guided in a controlled manner while they are working with the die to form component.
Regarding claim 17, modified Otsuka Second Embodiment teaches the tool as claimed in claim 16 (Figs. 9A-E). 
However, modified Otsuka Second Embodiment fails to explicitly teach wherein the female die has an outer female die part and an inner female die part, wherein the outer female die part, is horizontally movable.  Otsuka Second Embodiment teaches the flange and body forming part of the tool is punch 51 which acts with a lower surface to form the regions (Figs. 9A-E).
Otsuka First Embodiment teaches the flange and body forming regions of the tool include a cam die 21, i.e., an outer die that is horizontally movable, and punch 17, which act with a lower surface to form those regions of the component.
It would have been obvious to substitute the flange and body forming components of Otsuka Second Embodiment with the flange and body forming components of Otsuka First Embodiment as these components and their functions were well known in the art and a person of ordinary skill could have substituted each of these known elements for another with the predictable result of providing a tool that can form a component having bottom, body and flange regions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0009018 to Huang teaches a tool for forming a component having bottom, transition, body and flange regions (Figs. 6-7) wherein the tool includes a punch having subpunches 114, 122 and a die 118 and the tool has active cooling means 138 (Figs. 6-7; Paras. [0062]-[0067]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725